EXHIBIT 10.2
FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), made and entered into as of July 28, 2008, is by and among DOLAN
MEDIA COMPANY, a Delaware corporation (“Dolan”), Dolan, in its capacity as agent
for the Borrowers (“Borrowers’ Agent”), DOLAN FINANCE COMPANY, a Minnesota
corporation (“Dolan Finance”), DOLAN PUBLISHING COMPANY, a Delaware corporation,
DOLAN PUBLISHING FINANCE COMPANY, a Minnesota corporation, CLEO COMPANY, a
Delaware corporation, LONG ISLAND BUSINESS NEWS, INC., a New York corporation,
DAILY JOURNAL OF COMMERCE, INC., a Delaware corporation, LAWYER’S WEEKLY, INC.,
a Delaware corporation, LEGAL LEDGER, INC., a Minnesota corporation, THE JOURNAL
RECORD PUBLISHING CO., a Delaware corporation, DAILY REPORTER PUBLISHING
COMPANY, a Delaware corporation, NEW ORLEANS PUBLISHING GROUP, INC., a Louisiana
corporation, NOPG, L.L.C., a Louisiana limited liability company, WISCONSIN
PUBLISHING COMPANY, a Minnesota corporation, LEGAL COM OF DELAWARE, INC., a
Delaware corporation, MISSOURI LAWYERS MEDIA, INC., a Missouri corporation, THE
DAILY RECORD COMPANY, a Maryland corporation, IDAHO BUSINESS REVIEW, INC., an
Idaho corporation, FINANCE AND COMMERCE, INC., a Minnesota corporation, COUNSEL
PRESS, LLC, a Delaware limited liability company, ARIZONA NEWS SERVICE, LLC, a
Delaware limited liability company, DOLAN DLN LLC, a Delaware limited liability
company, DOLAN APC LLC, a Delaware limited liability company (“Dolan APC”), and
AMERICAN PROCESSING COMPANY, LLC, a Michigan limited liability company (“APC”)
(each (other than Dolan in its capacity as Borrowers’ Agent) a “Borrower” and,
collectively, the “Borrowers”), the banks party to the Credit Agreement defined
below (individually, a “Bank” and, collectively, the “Banks”), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“USBNA”), as agent for the
Banks (in such capacity, the “Agent”).
RECITALS
     A. The Borrowers’ Agent, the Borrowers, the Banks and the Agent are parties
to that certain Second Amended and Restated Credit Agreement dated as of
August 8, 2007 (as amended, supplemented or modified from time to time, the
“Credit Agreement”).
     B. The Borrowers’ Agent has requested in accordance with clause (iii) of
the definition of “Permitted Acquisitions” in the Credit Agreement that the
Banks consent to the acquisition by APC of National Default Exchange Holdings,
L.P. and related entities, and provide certain related consents, as set forth in
a letter dated June 13, 2008 from the Borrowers’ Agent to the Agent attached
hereto as Exhibit A (the “Request Letter”).
     C. The Majority Banks are willing to grant such consents, and to amend
certain provisions of the Credit Agreement, in each case on and subject to the
terms of this Amendment.

 



--------------------------------------------------------------------------------



 



AGREEMENT
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby covenant
and agree to be bound as follows:
     Section 1. Capitalized Terms. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement, unless the context shall otherwise require.
     Section 2. Consents. In accordance with the terms of the Credit Agreement,
the Majority Banks hereby grant the following consents, subject in each case to
Section 4 of this Amendment (each a “Consent” and, collectively, the
“Consents”):
     2.1 APC shall be permitted to acquire (i) 100% of the outstanding Equity
Interests of THP/NDEx AIV Corp., a Delaware corporation (“THP”), and THP/NDEx
AIV, L.P., a Delaware limited partnership (“THP LP”), (ii) all of the
outstanding Equity Interests of National Default Exchange Holdings, LP, a
Delaware limited partnership (“NDEx Holdings”), other than those held by THP LP,
(iii) all of the outstanding Equity Interests of National Default Exchange
Management, Inc., a Delaware corporation (“NDEx Management”), other than those
held by THP LP, and (iv) each of the Subsidiaries of THP, THP LP, NDEx Holdings
and NDEx Management (the “NDEx Subsidiaries” and, together with THP, THP LP,
NDEx Holdings and NDEx Management, “NDEx”), each on substantially the terms set
forth in the draft Equity Purchase Agreement provided to the Agent on or before
the date hereof by and among APC, the “Sellers” party thereto, Dolan, the
“Sellers’ Representatives” party thereto and the other Persons party thereto, or
on such other terms as are reasonably acceptable to Agent (collectively, the
“NDEx Acquisition”);
     2.2 Dolan APC shall be permitted to reduce its membership interest in APC
to not less than approximately 80% in connection with the NDEx Acquisition;
     2.3 Dolan APC and APC shall be permitted to amend and restate the APC LLC
Agreement in substantially the form set forth in Exhibit B attached hereto (the
“APC LLC Amendment No. 4”) in connection with the NDEx Acquisition;
     2.4 (i) Dolan APC and the Agent shall be permitted to amend the Pledge
Agreement executed by Dolan APC in substantially the form set forth in Exhibit C
attached hereto (the “Pledge Agreement Amendment”), (ii) APC and the Agent shall
be permitted to amend the Security Agreement executed by APC in substantially
the form set forth set forth in Exhibit D attached hereto (the “Security
Agreement Amendment”), and (iii) the Agent and the APC members party thereto
shall be permitted to amend the APC Side Letter in substantially the form set
forth in Exhibit E attached hereto (the “APC Side Letter Amendment”), in each
case in connection with the NDEx Acquisition; and

- 2 -



--------------------------------------------------------------------------------



 



     2.5 At any time and from time to time after the date hereof and prior to
October 1, 2008, Dolan shall be permitted to raise proceeds through the issuance
of its Equity Interests without such proceeds being subject to mandatory
prepayment under Section 2.6(c) of the Credit Agreement, whether or not such
issuance constitutes an Excluded Equity Issuance. The Consent in this
Section 2.5 shall be fully effective as of the date of this Amendment
notwithstanding anything to the contrary contained herein, including the failure
to satisfy any or all of the conditions set forth in Section 4 hereof.
     Section 3. Amendments. Subject in each case only to the terms of Section 4,
the Credit Agreement is hereby amended as follows (such amendments reflected in
Sections 3.2(b), 3.3, 3.6 and 3.9 to take effect upon execution and delivery of
this Amendment by the Majority Banks, the Agent, the Borrowers’ Agent and the
Borrowers, with all other others to take effect on the date the conditions set
forth in Section 4 below are fully satisfied in accordance with the terms of
such Section):
     3.1 New Definitions. Section 1.1 of the Credit Agreement is hereby amended
by adding the following terms thereto in the proper alphabetical order:
     “First Amendment”: The First Amendment to Second Amended and Restated
Credit Agreement dated as of July 28, 2008 by and among the Borrowers, the
Borrowers’ Agent, the Banks and the Agent.
     “NDEx”: Collectively, THP/NDEx AIV Corp., a Delaware corporation, THP/NDEx
AIV, L.P., a Delaware limited partnership, National Default Exchange Holdings,
LP, a Delaware limited partnership, National Default Exchange Management, Inc.,
a Delaware corporation, and the NDEx Subsidiaries (as defined in the First
Amendment).
     “NDEx Acquisition”: The acquisition by APC of 100% of the Equity Interests
of NDEx in accordance with the terms and conditions set forth in the First
Amendment.
     “NDEx Purchase Agreement”: The Equity Purchase Agreement by and among APC,
the “Sellers” party thereto, Dolan, the “Sellers’ Representatives” party thereto
and the other Persons party thereto.
     3.2 Amended Definitions.
     (a) The definition of “APC Side Letter” set forth in Section 1.1 of the
Credit Agreement is hereby amended by replacing such definition in its entirety
with the following:
     “APC Side Letter”: The letter agreement dated as of the date of
consummation of the NDEx Acquisition by and between the Agent and the members of
APC, which amends and restates the letter agreement dated January 9, 2007.

- 3 -



--------------------------------------------------------------------------------



 



     (b) The definition of “Applicable Margin” set forth in Section 1.1 of the
Credit Agreement is hereby amended by replacing such definition in its entirety
with the following:
     “Applicable Margin”: Subject to the last sentence of this definition, with
respect to the period beginning one day after the compliance certificate
required by Section 5.1(d) with respect to a fiscal quarter is required to be
delivered and ending on the date one day after the date such compliance
certificate for the next fiscal quarter is required to be delivered, the
percentage specified as applicable to Prime Rate Advances or LIBOR Advances,
based on the Senior Leverage Ratio calculated as of the end of the fiscal
quarter for which such compliance certificate was delivered:

                      LIBO   Prime     Rate   Rate Senior Leverage Ratio  
Advances   Advances
Less than 2.00:1.00
    2.00 %     0.00 %
 
               
Equal to or greater than 2.00:1.00 but less than 2.50:1.00
    2.50 %     0.50 %
 
               
Equal to or greater than 2.50:1.00 but less than 3.00:1.00
    3.00 %     1.00 %
 
               
Equal to or greater than 3.00:1.00
    3.25 %     1.25 %

For any period beginning one day after the compliance certificate required by
Section 5.1(d) with respect to a fiscal quarter is required to be but is not
delivered and ending on the date one day after the date such compliance
certificate is delivered, the Applicable Margin shall be as specified for a
Senior Leverage Ratio equal to or greater than 3.00 to 1.00; provided, however,
that for the period from the date of the consummation of the NDEx Acquisition
until the date the compliance certificate required pursuant to Section 5.1(d) is
required to be delivered for the third fiscal quarter of 2008, the Senior
Leverage Ratio shall be based on the Senior Leverage Ratio calculated, and
reflected in the certificate delivered, pursuant to Section 4.2 of the First
Amendment.
     (c) The definition of “Permitted Acquisition” set forth in Section 1.1 of
the Credit Agreement is hereby amended by replacing clause (iii) thereof with
the following clause: “(iii) the NDEx Acquisition or any other Acquisition
consented to in writing by the Majority Banks.”

- 4 -



--------------------------------------------------------------------------------



 



     (d) The definition of “Pro Forma EBITDA” set forth in Section 1.1 of the
Credit Agreement is hereby amended by deleting the word “and” before clause
(g) and adding the following to the end of such definition:
     “and (h) the sum of clauses (i) and (ii) above with respect to the NDEx
Acquisition shall be deemed to be $18,000,000 multiplied by the APC Ownership
Interest.”
     3.3 Revolving Commitment Fee. Section 2.16 of the Credit Agreement is
hereby amended by replacing such section in its entirety with the following:
     Section 2.16 Revolving Commitment Fee. Subject to the last sentence of this
Section 2.16, with respect to the period beginning one day after the day the
financial statements and compliance certificate required by Sections 5.1(c) and
(d) with respect to a fiscal quarter are required to be delivered and ending on
the date one day after the date such financial statements and compliance
certificate for the next fiscal quarter are required to be delivered, the
Borrowers shall pay to the Agent for the account of each Bank fees (the
“Revolving Commitment Fees”) in an amount determined by applying the percentage
specified below based on the Senior Leverage Ratio calculated as of the end of
the fiscal quarter for which such financial statements were delivered to the
average daily unused Revolving Commitment Amount of each Bank:

              Commitment Fee Senior Leverage Ratio   Percentage
Less than 2.50:1.00
    0.250 %
 
       
Equal to or greater than 2.50:1.00 but less than 3.00:1.00
    0.375 %
 
       
Equal to or greater than 3.00:1.00
    0.500 %

Revolving Commitment Fees are payable quarterly on the last day of each calendar
quarter and on the Revolving Loan Termination Date. Following the occurrence and
during the continuance of an Event of Default or for any period beginning one
day after the compliance certificate required by Section 5.1(d) with respect to
a fiscal quarter is required to be but is not delivered and ending on the date
one day after the date such compliance certificate is delivered, the Commitment
Fee Percentage shall be as specified for a Senior Leverage Ratio equal to or
greater than 3.00 to 1.00; provided, however, that for the period from the date
of the consummation of the NDEx Acquisition until the date the compliance
certificate required pursuant to Section 5.1(d) is required to be delivered for
the third fiscal quarter of 2008, the Senior Leverage Ratio shall be

- 5 -



--------------------------------------------------------------------------------



 



based on the Senior Leverage Ratio calculated, and reflected in the certificate
delivered, pursuant to Section 4.2 of the First Amendment.
     3.4 Representations and Warranties. Sections 4.1, 4.2 and 4.3 of the Credit
Agreement are hereby amended as follows:
     (a) Section 4.1 is hereby amended by adding a comma and the term “limited
partnership” after the term “corporation” in the first line thereof and after
the term “corporate” in the third line thereof;
     (b) Section 4.2 is hereby amended by adding a comma and the term “limited
partnership” after the term “corporate” in the third line thereof; and
     (c) Section 4.3(b) is hereby amended by adding a comma and the term
“limited partnership agreement” after the term “bylaws” in the second line of
such clause.
     3.5 Subsidiaries. Section 4.18 of the Credit Agreement is hereby amended by
replacing such section in its entirety with the following:
     Section 4.18 Subsidiaries. As of the date of the consummation of the NDEx
Acquisition, each Subsidiary of the Borrowers’ Agent is a Borrower and the
Borrowers have no Subsidiaries other than those listed on Schedule 4.18, which
sets forth the number and percentage of the shares of each class of Equity
Interests owned beneficially or of record by the Borrowers, and the jurisdiction
of organization of each Borrower.
     3.6 Financial Statements and Reports. Section 5.1(c) of the Credit
Agreement is hereby amended by replacing the reference to “Section 5.1(b)” in
the last sentence thereof with “Section 5.1(c)”.
     3.7 Restricted Payments. Section 6.7(g) of the Credit Agreement is hereby
amended by replacing such clause in its entirety with the following:
     “(g) payments made in satisfaction of APC’s obligations under Section 7.7
of the APC LLC Agreement as amended in accordance with the terms of this
Agreement.”
     3.8 Indebtedness. Section 6.13 of the Credit Agreement is hereby amended by
replacing clause (k) in its entirety with the following, renumbering the
existing clause (l) as clause (m) and adding a new clause (l) as follows:
     (k) unsecured Indebtedness consisting of a “Put Note” issued by APC
pursuant to Section 7.7 of the APC LLC Agreement as amended in accordance with
the terms of this Agreement;

- 6 -



--------------------------------------------------------------------------------



 



     (l) unsecured Indebtedness consisting of the “Earnout Payment” set forth in
the NDEx Purchase Agreement; and
     3.9 Senior Leverage Ratio. Section 6.18 of the Credit Agreement is hereby
amended by replacing such section in its entirety with the following:
     Section 6.18 Senior Leverage Ratio. The Borrowers will not permit the
Senior Leverage Ratio, as of the last day of any fiscal quarter, to be more than
3.50 to 1.00.
     3.10 Schedules. Schedules 4.18, 6.8 and 6.14 to the Credit Agreement are
hereby amended by replacing such Schedules in their entirety with Schedules
4.18, 6.8 and 6.14 in the form attached hereto, with such changes as may be
approved by the Agent to conform to the NDEx Acquisition.
     Section 4. Conditions to Effectiveness. This Amendment shall be a legal,
valid and binding agreement against the parties hereto upon the due execution
and delivery of this Amendment by the Majority Banks, the Agent, the Borrowers’
Agent and the Borrowers and, as such, no signatory hereto shall be permitted to
unilaterally rescind or revoke its signature hereto or otherwise contest the
validity or enforceability of this Amendment as against such Person (except as
specifically provided in the following provisions of this Section 4). Except as
set forth in Section 2.5 and with respect to the amendment set forth in
Section 3.6, the Consents and the other amendments set forth in Section 3 shall
be deemed void ab initio and shall cease to have any force or effect if any of
the conditions set forth in this Section 4 are not satisfied by the earlier of
the consummation of the NDEx Acquisition and September 30, 2008 (unless any such
conditions are waived in writing by the Majority Banks) .
     4.1 No Default or Event of Default shall have occurred and be continuing on
the date of consummation of the NDEx Acquisition.
     4.2 The Borrowers’ Agent shall have delivered to the Agent a certificate
calculating the Senior Leverage Ratio reflecting on a pro forma basis the NDEx
Acquisition (for this purpose, using the amount in clause (a) of the definition
of Senior Leverage Ratio calculated as of the date of consummation of the NDEx
Acquisition and using Pro Forma EBITDA after giving effect to the amendment in
Section 3.2(d) above), which Senior Leverage Ratio shall be less than the
maximum allowed Senior Leverage Ratio as of such date less 0.25.
     4.3 The Agent shall have received copies or a final draft of the NDEx
Purchase Agreement and each other material document, instrument and agreement
executed in connection with the NDEx Acquisition (the “NDEx Acquisition
Documents”), together with all lien search reports for THP, THP LP, NDEx
Holdings, NDEx Management and each NDEx Subsidiary and lien release letters and
other documents as the Agent may reasonably require to evidence the termination
of Liens on the businesses to be acquired (other than Liens permitted under
Section 6.14 of the Credit Agreement).

- 7 -



--------------------------------------------------------------------------------



 



     4.4 The Agent shall have received a consent in favor of the Agent and the
Banks to the collateral assignment of rights and indemnities under the NDEx
Acquisition Documents and (if delivered to the Borrowers) opinions of counsel
for the selling parties in favor of the Agent and the Banks.
     4.5 Dolan shall have received net proceeds of not less than $60,000,0000
from a private placement or other issuance of its Equity Interests and the total
of (i) the net proceeds from such issuance and (ii) the Equity Interests in
Dolan used to fund the NDEx Acquisition shall not be less than $75,000,000.
     4.6 The closing of the NDEx Acquisition shall occur not later than
September 30, 2008 and the Borrowers shall have Availability of not less than
$10,000,000 as of such date.
     4.7 The members of APC shall have entered into APC LLC Amendment No. 4 in
substantially the form of Exhibit B hereto or with such changes as are
reasonably acceptable to the Agent, and the Agent shall have received a duly
executed copy of APC LLC Amendment No. 4.
     4.8 (i) Dolan APC shall have executed and delivered to the Agent the Pledge
Agreement Amendment, (ii) APC shall have executed and delivered to the Agent the
Security Agreement Amendment, and (iii) the members of APC shall have executed
and delivered to the Agent the APC Side Letter Amendment.
     4.9 The Equity Interests owned by APC in THP, THP LP, NDEx Management, and
NDEx Holdings shall have been pledged to the Agent pursuant to a Pledge
Agreement and certificates representing such Equity Interests shall have been
delivered to the Agent, together with duly executed instruments of transfer or
assignment in blank, each in form and substance reasonably satisfactory to the
Agent.
     4.10 The Equity Interests owned by THP, THP LP, NDEx Management or NDEx
Holdings in any NDEx Subsidiary shall have been pledged to the Agent pursuant to
a Pledge Agreement and certificates representing such Equity Interests shall
have been delivered to the Agent, together with duly executed instruments of
transfer or assignment in blank, each in form and substance reasonably
satisfactory to the Agent.
     4.11 The Agent shall have received a copy of the Bylaws of THP, the Limited
Partnership Agreement of NDEx Holdings and THP LP, the Bylaws of NDEx Management
and the comparable organizational documents of each NDEx Subsidiary, each in
form and substance reasonably satisfactory to the Agent, certified as true and
accurate by the secretary (or other duly authorized officer of the applicable
Person) of THP, THP LP, NDEx Holdings, NDEx Management or such NDEx Subsidiary,
as applicable.
     4.12 THP, THP LP, NDEx Holdings, NDEx Management and each NDEx Subsidiary
shall execute and delivery to the Agent (i) a joinder agreement in the form
attached hereto as Exhibit F (the “Joinder Agreement (Credit Agreement)”) in
order to

- 8 -



--------------------------------------------------------------------------------



 



become obligated to repay the Loans and the other amounts payable under the Loan
Documents and (ii) a joinder agreement in the form attached hereto as Exhibit G
(the “Joinder Agreement (Security Agreement)”) in order to grant to the Agent a
first priority security interest subject no other Liens, except for Liens
permitted pursuant to Section 6.14 of the Credit Agreement, in the assets of
such Person.
     4.13 The Agent shall have received certified copies of all documents
evidencing any necessary corporate action, consent or governmental or regulatory
approval (if any) with respect to this Amendment.
     4.14 The Agent shall have received for itself and for the ratable benefit
of the Banks the fees set forth in a separate fee letter dated as of July 25,
2008 between the Agent and the Borrowers’ Agent.
     Section 5. Representations, Warranties, Authority, No Adverse Claim.
     5.1 Reassertion of Representations and Warranties, No Default. Each
Borrower hereby represents that on and as of the date hereof and after giving
effect to this Amendment (a) all of the representations and warranties contained
in the Credit Agreement are true, correct and complete in all material respects
as of the date hereof as though made on and as of such date, except for changes
permitted by the terms of the Credit Agreement and except for representations
and warranties made as of a specific earlier date, which shall be true and
correct in all material respects as of such earlier date, and (b) there will
exist no Default or Event of Default under the Credit Agreement as amended by
this Amendment on such date which has not been waived by the Banks.
     5.2 Authority, No Conflict, No Consent Required. Each Borrower represents
and warrants that such Borrower has the power and legal right and authority to
enter into this Amendment, the Pledge Agreement Amendment, the Security
Agreement Amendment, the Joinder Agreement (Credit Agreement), the Joinder
Agreement (Security Agreement) and any other instrument or agreement executed by
such Borrower in connection with this Amendment (the “Amendment Documents”) and
has duly authorized as appropriate the execution and delivery of the Amendment
Documents and other agreements and documents executed and delivered by such
Borrower in connection herewith or therewith by proper corporate action, and
none of the Amendment Documents nor the agreements contained herein or therein
contravenes or constitutes a default under any agreement, instrument or
indenture to which such Borrower is a party or a signatory or a provision of
such Borrower’s Certificate of Incorporation, Bylaws or any other agreement or
requirement of law, or result in the imposition of any Lien on any of its
property under any agreement binding on or applicable to such Borrower or any of
its property except, if any, in favor of the Banks. Each Borrower represents and
warrants that no consent, approval or authorization of or registration or
declaration with any Person, including but not limited to any governmental
authority, is required in connection with the execution and delivery by such
Borrower of the Amendment Documents or other agreements and documents executed
and delivered by such Borrower in connection therewith or the performance of
obligations of such Borrower therein described, except

- 9 -



--------------------------------------------------------------------------------



 



for those which such Borrower has obtained or provided and as to which such
Borrower has delivered certified copies of documents evidencing each such action
to the Banks.
     5.3 No Adverse Claim. Each Borrower warrants, acknowledges and agrees that
no events have taken place and no circumstances exist at the date hereof which
would give such Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Banks with respect to the Obligations.
     Section 6. Limited Purpose Consents. Notwithstanding anything contained
herein, the Consents (i) are limited consents and waivers, (ii) are effective
only with respect to the specific transactions described in this Amendment for
the specific instance and the specific purpose for which they are given,
(iii) shall not be effective for any other purpose or transaction, and
(iv) except as expressly set forth in Section 3 and subject to Section 4, do not
constitute an amendment or basis for a subsequent waiver of any of the
provisions of the Credit Agreement. Except as expressly provided in Section 3
and subject to Section 4, (a) all of the terms and conditions of the Credit
Agreement remain in full force and effect and none of such terms and conditions
are, or shall be construed as, otherwise amended or modified, and (b) nothing in
this Amendment shall constitute a waiver by the Banks of any Default or Event of
Default, or of any right, power or remedy available to the Banks under the
Credit Agreement or any other Loan Document, whether any such defaults, rights,
powers or remedies presently exist or arise in the future.
     Section 7. Affirmation of Credit Agreement, Further References, Affirmation
of Security Interest. The Banks and the Borrowers each acknowledge and affirm
that the Credit Agreement, as hereby amended, is hereby ratified and confirmed
in all respects and all terms, conditions and provisions of the Credit
Agreement, except as amended by this Amendment, shall remain unmodified and in
full force and effect. All references in any document or instrument to the
Credit Agreement are hereby amended and shall refer to the Credit Agreement as
amended by this Amendment. Each Borrower confirms to the Banks that the
Obligations are and continue to be secured by the security interest granted by
the Borrowers in favor of the Banks under the Security Documents, and all of the
terms, conditions, provisions, agreements, requirements, promises, obligations,
duties, covenants and representations of the Borrowers under such documents and
any and all other documents and agreements entered into with respect to the
obligations under the Credit Agreement are incorporated herein by reference and
are hereby ratified and affirmed in all respects by the Borrowers.
     Section 8. Merger and Integration, Superseding Effect. This Amendment, from
and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into this Amendment all
prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Amendment shall control with respect to
the specific subjects hereof and thereof.
     Section 9. Severability. Whenever possible, each provision of this
Amendment and the other Amendment Documents and any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto
shall be interpreted in such manner as to be effective, valid and enforceable
under the applicable law of any jurisdiction, but, if any

- 10 -



--------------------------------------------------------------------------------



 



provision of this Amendment, the other Amendment Documents or any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto shall be held to be prohibited, invalid or unenforceable under
the applicable law, such provision shall be ineffective in such jurisdiction
only to the extent of such prohibition, invalidity or unenforceability, without
invalidating or rendering unenforceable the remainder of such provision or the
remaining provisions of this Amendment, the other Amendment Documents or any
other statement, instrument or transaction contemplated hereby or thereby or
relating hereto or thereto in such jurisdiction, or affecting the effectiveness,
validity or enforceability of such provision in any other jurisdiction.
     Section 10. Successors. The Amendment Documents shall be binding upon the
Borrowers and the Banks and their respective successors and assigns, and shall
inure to the benefit of the Borrowers and the Banks and the successors and
assigns of the Banks.
     Section 11. Legal Expenses. As provided in Section 9.2 of the Credit
Agreement, the Borrowers agree to pay or reimburse the Agent, upon execution of
this Amendment, for all reasonable out-of-pocket expenses paid or incurred by
the Agent, including filing and recording costs and fees, charges and
disbursements of outside counsel to the Agent (determined on the basis of such
counsel’s generally applicable rates, which may be higher than the rates such
counsel charges the Agent in certain matters) and/or the allocated costs of
in-house counsel incurred from time to time, in connection with the Credit
Agreement, including in connection with the negotiation, preparation, execution,
collection and enforcement of the Amendment Documents and all other documents
negotiated, prepared and executed in connection with the Amendment Documents,
and in enforcing the obligations of the Borrowers under the Amendment Documents,
and to pay and save the Banks harmless from all liability for, any Taxes or
Other Taxes which may be payable with respect to the execution or delivery of
the Amendment Documents, which obligations of the Borrowers shall survive any
termination of the Credit Agreement.
     Section 12. Headings. The headings of various sections of this Amendment
have been inserted for reference only and shall not be deemed to be a part of
this Amendment.
     Section 13. Counterparts. The Amendment Documents may be executed in
several counterparts as deemed necessary or convenient, each of which, when so
executed, shall be deemed an original, provided that all such counterparts shall
be regarded as one and the same document, and any party to the Amendment
Documents may execute any such agreement by executing a counterpart of such
agreement. Signature pages delivered by facsimile or other electronic
transmission (including by email in .pdf format) shall be considered original
signatures hereto, all of which shall be equally valid.

- 11 -



--------------------------------------------------------------------------------



 



     Section 14. Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.
[The next page is the signature page.]

- 12 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date and year first above written.

            DOLAN MEDIA COMPANY,
as a Borrower and as Borrowers’ Agent
      By:   /s/ Scott Pollei         Scott Pollei        Executive Vice
President and
Chief Financial Officer        DOLAN FINANCE COMPANY
DOLAN PUBLISHING COMPANY
DOLAN PUBLISHING FINANCE COMPANY
CLEO COMPANY
LONG ISLAND BUSINESS NEWS, INC.
DAILY JOURNAL OF COMMERCE, INC.
LAWYER’S WEEKLY, INC.
LEGAL LEDGER, INC.
THE JOURNAL RECORD PUBLISHING CO.
DAILY REPORTER PUBLISHING COMPANY
NEW ORLEANS PUBLISHING GROUP, INC.
NOPG, L.L.C.
WISCONSIN PUBLISHING COMPANY
LEGAL COM OF DELAWARE, INC.
MISSOURI LAWYERS MEDIA, INC.
THE DAILY RECORD COMPANY
IDAHO BUSINESS REVIEW, INC.
FINANCE AND COMMERCE, INC.
COUNSEL PRESS, LLC
ARIZONA NEWS SERVICE, LLC
DOLAN DLN, LLC
DOLAN APC LLC
AMERICAN PROCESSING COMPANY, LLC
      By:   /s/ Scott Pollei         Scott Pollei        Vice President   

S-1



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION,
as Agent
      By:   /s/ Michael J. Staloch         Michael J. Staloch,        Senior
Vice President     

            U.S. BANK NATIONAL ASSOCIATION,
as a Bank
      By:   /s/ Michael J. Staloch         Michael J. Staloch,        Senior
Vice President   

S-2



--------------------------------------------------------------------------------



 



         

                  LASALLE BANK NATIONAL ASSOCIATION    
 
           
 
  By:   Unknown    
 
           
 
  Name:        
 
           
 
  Title:        
 
           

S-3



--------------------------------------------------------------------------------



 



                  ASSOCIATED BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   Unknown    
 
           
 
  Name:        
 
           
 
  Title:        
 
           

S-4



--------------------------------------------------------------------------------



 



                  BANK OF THE WEST    
 
           
 
  By:   Unknown    
 
           
 
  Name:        
 
           
 
  Title:        
 
           

S-5



--------------------------------------------------------------------------------



 



                  COMERICA BANK    
 
           
 
  By:   Unknown    
 
           
 
  Name:        
 
           
 
  Title:        
 
           

S-6



--------------------------------------------------------------------------------



 



                  COOPERATIVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH    
 
           
 
  By:   Unknown    
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
  By:   Unknown    
 
           
 
  Name:        
 
           
 
  Title:        
 
           

S-7



--------------------------------------------------------------------------------



 



                  KEYBANK NATIONAL ASSOCIATION    
 
           
 
  By:   Unknown    
 
           
 
  Name:        
 
           
 
  Title:        
 
           

S-8



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
 
   
Schedule 4.18
  Subsidiaries
Schedule 6.8
  Affiliate Transactions
Schedule 6.14
  Liens
 
   
EXHIBITS
   
 
   
Exhibit A
  Request Letter
Exhibit B
  APC LLC Amendment No. 4
Exhibit C
  Third Amendment to Pledge Agreement (Dolan APC)
Exhibit D
  Third Amendment to Security Agreement (APC)
Exhibit E
  APC Side Letter Amendment
Exhibit F
  Joinder Agreement (Credit Agreement)
Exhibit G
  Joinder Agreement (Security Agreement)

 